DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
New 35 U.S.C. 112(b) rejections necessitated by amendment.
Examiner notes the 35 U.S.C. 112(b) rejections of claims 1, 8, and 10 are withdrawn in view of the amendments to the claims.
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. First with respect to applicant’s argument that “’the time at which an ultrasound image is expected to be display’ (Yao at 129) is irrelevant to and does not constitute “a first time interval from the first elasticity image to the second elasticity image in the first elasticity image frame sequence”. (REMARKS pg. 10), Examiner notes that due to the change in scope of the “first time interval” new teachings from Yao are relied upon and it is noted that this feature is taught by Yao in at least paragraphs [0095]-[0096] which discloses storing images such that a time period between images corresponds with 1/Frame Rate) 
Applicant further argues that “Yao and Toji fail to teach ‘generating at least one frame of additional elasticity image according to the determined first time interval and at least one of the following: the determined number of frames of the B-mode or C-mode images, the determined displacement, and the determined second time interval” (REMARKS pg. 10). Examiner respectfully disagrees in that the broad limitation “according to” reads on the use of the image data which is stored according to the first time interval and the second time interval. In other words, in the modified system of Yao as evidenced by Toji, because the generation of the at least one frame of additional elasticity image is determined using the first elasticity image and the second elasticity image (which are stored using the times of generation to be kept in correspondence with 1/FR (i.e. a time interval between two images) ([0095]-[0096])) and further uses the frame rate of the B-mode image data (which is stored using the times of generation to be kept in correspondence with 1/A (i.e. a time interval between two images), the generation of the at least one frame of additional elasticity image is determined according to the first time interval and the second time interval which are used for storing such image data. Examiner recommends narrowing the scope of how generating the at least one frame of additional elasticity image uses the first time interval and the second time interval which would change the scope of the claims requiring further consideration of the current art and further search.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 recites the limitation “obtain/ing a B-mode image frame sequence or a C-mode image frame sequence of the target area according to the second echo data”. It is unclear if these sequences comprise the B-mode images or C-mode images of claim 1 or if these are different image frame sequences. In other words, it is unclear if the determination from the B-mode or C-mode images of claim 1 would be based on the B-mode image frame sequence or the C-mode image frame sequence accordingly or if these are not related. For examination purposes, it has been interpreted to mean any B-mode image frame sequence or any C-mode image frame sequence which may or may not include the B-mode images or C-mode images of claim 1, however, clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20150087980 A1), hereinafter Yao and Sato et al. (US 5301670 A), hereinafter Sato as evidenced by Toji (US 20170112471 A1), hereinafter Toji.
Regarding claims 1 and 13,
	Yao teaches an ultrasound imaging device, comprising:
 An ultrasound probe (at least fig. 1 (1) and corresponding disclosure in at least [0025]) configured to transmit a first ultrasound wave to a target area of an object ([0035] which discloses the ultrasound probe transmits two-dimensional ultrasound beams) to be examined to track a shear wave that propagates through the target area ([0052] which discloses in elastography mode, the image generating unit generates ultrasound image data such as elasticity image data in which hardness (i.e. elastic modulus) is expressed in an image from the reflected-wave data and [0052] which discloses the elastic modulus may be evaluated on a basis of a propagating speed of a shear wave that propagates through the tissue. Examiner notes that in order to generate such elasticity image data based on the shear wave a first ultrasound wave is transmitted to the target) 
A controller (at least fig. 1 (11) and corresponding disclosure in at least [0032]) configured to receive an ultrasound echo of the first ultrasound wave returned from the target area to obtain first echo data ([0035] which discloses generating two dimensional reflected-wave data from the two dimensional reflected wave signals (i.e. echoes) received by the ultrasound probe and [0050] which discloses elasticity image data is generated from the reflected-wave data);
A processor (at least fig. 1 (10) and corresponding disclosure in at least [0031]) configured to: 
Obtain a first elasticity image frame sequence of the target area according to the first echo data ([0050] which discloses generating elasticity image data from the reflected wave-data), wherein the first elasticity image frame sequence comprises at least two frames of elasticity images ([0052] which discloses elasticity image data may be generated by performing speckle tracking process using a plurality of pieces of B-mode image data. Examiner notes that in generating the elasticity image on a basis of a propagating speed of a shear wave necessitates multiple frames); 
Determine a time interval from a first elasticity image to a second elasticity image in the first elasticity imaging sequence ([0095]-[0096] which discloses the internal storage unit stores image data kept in correspondence with times of generation such that time periods between images correspond to 1/FR (i.e. a time interval between images). Examiner notes this would occur for any image data including the elastographic image data) 
Perform an inter-frame processing ([0129]-[0130] which discloses performing an interpolating process), wherein the inter-frame processing comprises:
Determining a first image and a second image from at least two frames of an image frame sequence, wherein the first image and the second image are different ([0129] which discloses the interpolation process is performed on the two frames (i.e. a first image and a second image. Additionally [0130] discloses the control unit selects (i.e. determines) the two pieces of image data to be displayed before and after the display time);
Determining a time interval from the first image to the second image in the image frame sequence ([0096] which discloses the internal storage unit stores image data kept in correspondence with times of generate such that time periods T162-t161, t163-t162, correspond to 1/C because of the frame rate C for the image data. Examiner notes that in order to keep the images in such correspondence the time interval between the first image and the second image (1/C) is determined);
Determining a second time interval between at least two frames of B-mode images ([0096] which discloses the storage unit stores the image data in the B-mode kept in correspondence with times of generation such that time periods (i.e. time intervals between at least two frames of B-mode image) correspond to a= 1/A because of the frame rate “A” of the B-mode images described in [0084])
Generating at least one frame of additional image according to the determined first time interval and the determined second time interval ([0129] which discloses generating an interpolated image data (additional frame) by performing an interpolation process (i.e. inter-frame processing) on the two frames displayed before and after the display time is displayed and [0130] which discloses motion correction or arithmetic mean may be used to generate an interpolated image between two pieces of image data in mutually the same mode and [0130] which discloses the controlling unit selects the two pieces of image data to be displayed before and after the display time according to the frame rate of the B-mode image data. Examiner notes that because the interpolation process uses the two frames displayed before and after the display time the generated at least one additional image is according to the stored images which are kept in correspondence with the first time interval and a frame rate of the B-mode image data (which is stored so as to be kept in correspondence with the second time interval). Therefore, in its broadest reasonable interpretation, because the additional image is generated using the first image and the second image and the B-mode image data, it is determined according to the first time interval and the second interval used for storing the first/second image and the B-mode image accordingly)
Inserting the generated at least one frame of additional image into at least a portion of the image frame sequence to obtain a second image frame sequence comprising the generated at least one frame of additional image and the at least portion of the image frame sequence ([0130] which discloses the controlling unit 17 causes the interpolated image data generated by the image generating unit 14 to be displayed between the times at which the two pieces of calcification enhanced image data are displayed Examiner notes the second image frame sequence includes the two pieces of calcification enhanced image data selected for display before and after the display time ([0130]) as well as the interpolated image data to be displayed between the two pieces of calcification enhanced image data); and 
A display (at least fig. 1 (2) and corresponding disclosure in at least [0029]) configured to display the second image frame sequence ([0130] which discloses the controlling unit causes the interpolated image data generated by the image generating unit to be displayed between the two time at which the two pieces of calcification enhanced image data are displayed), wherein a number of frames of the second image frame sequence is greater than a number of frames of the image frame sequence of the same type (examiner notes the second image frame data sequence would comprise all of the first image frame sequence data as well as the additional interpolated image data, thus there are more frames). 
Yao teaches performing inter-frame processing with respect to the calcification enhanced image data as an example and while it is not explicitly disclosed that the inter-frame processing comprises determining a first elasticity image and a second elasticity image from the at least two frames of elasticity images, wherein the first elasticity image and the second elasticity image are different; generating at least one frame of additional elasticity image according to the determined first time interval and the determined second time interval, inserting the generated at least one frame of additional elasticity image into at least a portion of the first elasticity image frame sequence to obtain a second elasticity image frame sequence comprising the generated at least one frame of additional elasticity image and at least the portion of the first elasticity image frame sequence and displaying the second elasticity image frame sequence, wherein a number of frames of the second image frame sequence is greater than a number of frames of the first elasticity image frame sequence and is not necessarily disclosed as being performed on the first image frame sequence, examiner notes that the specification is not limited to performing the inter-frame processing only on the calcification enhanced image data. For example, [0129]-[0130] discloses the interpolation process may be performed on any two pieces of ultrasound data of mutually the same type and [0151] further teaches the embodiments have been presented by way of example only and various substitutions or changes in the form of the embodiments may be made without departing from the spirit of the invention. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yao to include performing interframe processing with respect to the first elasticity image frame sequence described by Yao in order to reduce any visualization difficulties (e.g. “strange feelings” in [0134]) a viewer may experience when switching between B-mode and Elastography mode such as depicted in fig. 14A and/or 14B of Yao since the frame rate of shear wave elasticity images is significantly lower than the frame rate of the B-mode image as evidenced by Toji in [0033]. This aligns with the reasoning for performing the interpolation on the calcification enhanced image data of Yao as disclosed in [0128].
Examiner notes in the modified system the inter-frame processing would comprise determining a first elasticity image and a second elasticity image from the at least two frames of elasticity images, wherein the first elasticity image and the second elasticity image are different; generating at least one frame of additional elasticity image according to the determined first time interval and the determined second time interval, inserting the generated at least one frame of additional elasticity image into at least a portion of the first elasticity image frame sequence to obtain a second elasticity image frame sequence comprising the generated at least one frame of additional elasticity image and at least the portion of the first elasticity image frame sequence and displaying the second elasticity image frame sequence, wherein a number of frames of the second image frame sequence is greater than a number of frames of the first elasticity image frame sequence in the same manner as that of the calcified enhanced image sequence.


Examiner notes the system of claim 13 would perform the method of claim 1 having corresponding steps. 

Regarding claims 2 and 14,
Yao further teaches further wherein: 
The ultrasound probe (1) is further configured to transmit a second ultrasound wave ([0026] which discloses an ultrasound wave is transmitted to the subject and a reflected-wave signal is received and at least fig. 2 depicts the reflected wave data is used in generating B-mode image data. Examiner notes the transmitted wave would correspond to a second ultrasound wave for B-mode) to the target area of the object to be examined; 
The controller (11) is further configured to receive an ultrasound echo of the second ultrasound wave returned from the target area to obtain second ultrasound echo data ([0026] which discloses an ultrasound wave is transmitted to the subject and a reflected-wave signal is received and at least fig. 2 depicts the reflected wave data is used in generating B-mode image data. Examiner notes the reflected ultrasound wave corresponds to a second ultrasound echo data for B-mode); 
The processor (10) is further configured to obtain a B-mode image frame sequence of the target area according to the second echo data ([0043] which discloses when operating in B-mode , the image generating unit generates B-mode image data (i.e. image frame sequence)); and 
The display (2)  is further configured to display the B-mode image frame sequence (at least fig. 14B (B-mode) and corresponding disclosure in at least [0137] which discloses the B-mode image data is displayed).

Regarding claims 7 and 15,
Yao, as modified, teaches the elements of claims 1 and 13 as previously stated. Yao, as modified, further teaches wherein: after obtaining the first elasticity image frame sequence of the target area according to the first echo data ([0129] which discloses with respect to pieces of ultrasound image data of mutually the same type to be displayed on the monitor. Examiner notes in the modified system this ultrasound image data corresponds to the first elasticity frame sequence which has been obtained according to the first echo data), the display is configured to display the first elasticity frame sequence ([0130] which discloses the two pieces of image data are displayed. Examiner notes these make up the first elasticity frame sequence) and wherein performing the inter-frame processing comprises: receiving a first operation and performing the inter-frame processing according to the first operation ([0129] which discloses the controlling unit exercises control so that the interpolated image data is generated by performing the interpolating process. Examiner notes that such control would comprise receiving an operation to perform the interpolating process)
	
	Regarding claims 9 and 17,
	Yao further teaches wherein the ultrasound probe (1) is configured to generate the shear wave ([0052] which discloses a push pulse is transmitted from the ultrasound probe so that the shear wave propagates through the tissue and the elastic modulus may be evaluated on the basis of the propagating speed of the shear wave) before transmitting the first ultrasound wave to the target area of the object to be examined (Examiner notes the push pulse would occur prior to transmitting the first wave accordingly).

Regarding claim 10,
Yao teaches an ultrasound imaging method, comprising:
Obtaining a first elasticity image frame sequence of a target area ([0050] which discloses generating elasticity image data from the reflected wave-data), wherein the first elasticity image frame sequence comprises at least two frames of elasticity images ([0052] which discloses elasticity image data may be generated by performing speckle tracking process using a plurality of pieces of B-mode image data); and
Displaying the first elasticity frame sequence (at least fig. 14B and corresponding disclosure in at least [0137])
Determining a first time interval from a first elasticity image to a second elasticity image in the first elasticity imaging sequence ([0095]-[0096] which discloses the internal storage unit stores image data kept in correspondence with times of generation such that time periods between images correspond to 1/FR (i.e. a time interval between images). Examiner notes that when acquiring elastographic image data such frame rate would be set by the controlling unit as disclosed in [0084] and the image data would be stored according to the first time interval accordingly) 
Performing an inter-frame processing ([0129]-[0130] which discloses performing an interpolating process), wherein the inter-frame processing comprises:
Determining a first image and a second image from at least two frames of an image frame sequence, wherein the first image and the second image are different ([0129] which discloses the interpolation process is performed on the two frames (i.e. a first image and a second image. Additionally [0130] discloses the control unit selects (i.e. determines) the two pieces of image data to be displayed before and after the display time);
Determining a time interval from the first image to the second image in the image frame sequence ([0096] which discloses the internal storage unit stores image data kept in correspondence with times of generate such that time periods T162-t161, t163-t162, correspond to 1/C because of the frame rate C for the image data. Examiner notes that in order to keep the images in such correspondence the time interval between the first image and the second image (1/C) is determined);
Determining a second time interval between at least two frames of B-mode images ([0096] which discloses the storage unit stores the image data in the B-mode kept in correspondence with times of generation such that time periods (i.e. time intervals between at least two frames of B-mode image) correspond to a= 1/A because of the frame rate “A” of the B-mode images described in [0084])
Generating at least one frame of additional image according to the determined first time interval and the determined second time interval ([0129] which discloses generating an interpolated image data (additional frame) by performing an interpolation process (i.e. inter-frame processing) on the two frames displayed before and after the display time is displayed and [0130] which discloses motion correction or arithmetic mean may be used to generate an interpolated image between two pieces of image data in mutually the same mode and [0130] which discloses the controlling unit selects the two pieces of image data to be displayed before and after the display time according to the frame rate of the B-mode image data. Examiner notes that because the interpolation process uses the two frames displayed before and after the display time the generated at least one additional image is according to the stored images which are kept in correspondence with the first time interval and a frame rate of the B-mode image data (which is stored so as to be kept in correspondence with the second time interval). Therefore, in its broadest reasonable interpretation, because the additional image is generated using the first image and the second image and the B-mode image data, it is determined according to the first time interval and the second interval used for storing the first/second image and the B-mode image accordingly)
Inserting the generated at least one frame of additional image into at least a portion of the image frame sequence to obtain a second image frame sequence comprising the generated at least one frame of additional image and the at least portion of the image frame sequence ([0130] which discloses the controlling unit 17 causes the interpolated image data generated by the image generating unit 14 to be displayed between the times at which the two pieces of calcification enhanced image data are displayed Examiner notes the second image frame sequence includes the two pieces of calcification enhanced image data selected for display before and after the display time ([0130]) as well as the interpolated image data to be displayed between the two pieces of calcification enhanced image data); and 
A display (at least fig. 1 (2) and corresponding disclosure in at least [0029]) configured to display the second image frame sequence ([0130] which discloses the controlling unit causes the interpolated image data generated by the image generating unit to be displayed between the two time at which the two pieces of calcification enhanced image data are displayed), wherein a number of frames of the second image frame sequence is greater than a number of frames of the image frame sequence of the same type (examiner notes the second image frame data sequence would comprise all of the first image frame sequence data as well as the additional interpolated image data, thus there are more frames). 
Yao teaches performing inter-frame processing with respect to the calcification enhanced image data as an example and while it is not explicitly disclosed that the inter-frame processing comprises determining a first elasticity image and a second elasticity image from the at least two frames of elasticity images, wherein the first elasticity image and the second elasticity image are different; generating at least one frame of additional elasticity image according to the determined first time interval and the determined second time interval, inserting the generated at least one frame of additional elasticity image into at least a portion of the first elasticity image frame sequence to obtain a second elasticity image frame sequence comprising the generated at least one frame of additional elasticity image and at least the portion of the first elasticity image frame sequence and displaying the second elasticity image frame sequence, wherein a number of frames of the second image frame sequence is greater than a number of frames of the first elasticity image frame sequence and is not necessarily disclosed as being performed on the first image frame sequence, examiner notes that the specification is not limited to performing the inter-frame processing only on the calcification enhanced image data. For example, [0129]-[0130] discloses the interpolation process may be performed on any two pieces of ultrasound data of mutually the same type and [0151] further teaches the embodiments have been presented by way of example only and various substitutions or changes in the form of the embodiments may be made without departing from the spirit of the invention. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yao to include performing interframe processing with respect to the first elasticity image frame sequence described by Yao in order to reduce any visualization difficulties (e.g. “strange feelings” in [0134]) a viewer may experience when switching between B-mode and Elastography mode such as depicted in fig. 14A and/or 14B of Yao since the frame rate of shear wave elasticity images is significantly lower than the frame rate of the B-mode image as evidenced by Toji in [0033]. This aligns with the reasoning for performing the interpolation on the calcification enhanced image data of Yao as disclosed in [0128].
Examiner notes in the modified system the inter-frame processing would comprise determining a first elasticity image and a second elasticity image from the at least two frames of elasticity images, wherein the first elasticity image and the second elasticity image are different; generating at least one frame of additional elasticity image according to the determined first time interval and the determined second time interval, inserting the generated at least one frame of additional elasticity image into at least a portion of the first elasticity image frame sequence to obtain a second elasticity image frame sequence comprising the generated at least one frame of additional elasticity image and at least the portion of the first elasticity image frame sequence and displaying the second elasticity image frame sequence, wherein a number of frames of the second image frame sequence is greater than a number of frames of the first elasticity image frame sequence in the same manner as that of the calcified enhanced image sequence.
Furthermore, examiner notes that the first elasticity image frame sequence is displayed in the modified system by displaying the first and second image before and after the interpolated image. 

Claims 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Sato as evidenced by Toji as applied to 7, 10, and 13 above, and further in view of Kotaki et al. (US 20130090560 A1), hereinafter Kotaki.
Regarding claims 8, 11, and 16,
Yao, as modified, teaches the elements of claim 7, 10, and 13 as previously stated. Yao further teaches wherein the processors is further configured to receive a first switching instruction ([0103] which discloses the controlling unit causes the plurality of types of ultrasound image data to be displayed as a moving picture by switching between the types of ultrasound image data to be displayed according to the percentage set in the setting information) and according to the first switching instruction, switching from displaying from one image dataset to another ([0103] which discloses the controlling unit causes the plurality of types of ultrasound image data to be displayed as a moving picture by switching between the types of ultrasound image data to be displayed according to the percentage set in the setting information. This would require receiving a switching instruction)
Yao, as modified, fails to explicitly teach displaying the second elasticity 
Kotaki, in a similar field of endeavor involving ultrasound imaging, teaches a processor (at least fig. 1 (120) and corresponding disclosure in at least [0067]) configured to obtain a first image frame sequence (at least fig. 19 (1901) and corresponding disclosure in at least [0103]) comprising at least two frames of images (at least fig. 19 (1905 and 1906) and corresponding disclosure in at least [0103]) of a target area according to a first echo data ([0103] which discloses captured ultrasound data which would comprise echo data), 
and perform an inter-frame processing comprising generating at least one frame of additional image (at least fig. 19 (1907) and corresponding disclosure in at least [00103]) according to the at least two image frames (1905 and 1906), inserting the generated at least one additional frame (1907) into at least a portion of the first elasticity image frame sequence to obtain a second image frame sequence (see at least fig. 19 (1905, 1906, and 1907)) 
wherein the processor (120) is configure to receive a first switch instruction ([0103] which discloses when button 1910 is pressed (i.e. a switching instruction) the images obtained by increasing the frame rate are displayed in the window 1908) and displaying the second image frame sequence ([0103] which discloses the images obtained by increasing the frame rate (i.e. the second image frame sequence) comprises, according to the first switching instruction (i.e. when button 1910 is pressed) performing a switch, wherein the switch comprises switching from displaying the first image frame sequence (1901) to displaying the second image frame sequence ([0103] which discloses after the button is pressed the second image frame sequence (i.e. the images with the increased framed rate) is displayed)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yao, as currently modified, to include receiving an operation as taught by Kotaki in order to visualize images in real-time while obtaining the first image sequence and allow the user to visualize the enhanced frame rate image set after the desired amount of images are acquired. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (5301670) teaches generating at least one additional image according to a frame rate of a first image sequence and a frame rate of a B-mode image sequence (At least fig. 11 and Col. 8 line 64-Col. 9 line 19)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793